Howebh, J.
Plaintiff seeks to recover the value of three hogshead of sugar lost by the breaking of the wharf in discharging them from his boat.
He charges that he paid all wharfage-dues fixed by the ordinances of the city, and that it is responsible for not keeping the said wharf in a fit and sound condition.
The defence, besides the general denial, is that if any damage was sustained, it resulted from the want of ordinary care and prudence on the part of plaintiff’s agents, and from no fault of defendant.
Judgment was rendered in favor of plaintiff as claimed, and the city appealed.
The payment of the wharfage-dues to the city, the loss and value of the sugar, and the unsound and rotten condition of the wharf are proven. It is also shown that plaintiff’s boat, on previous trips, had landed at the same point, and the wharf seemed to be still in the same condition; that the freght on this occasion was being discharged in the usual manner and with usual care; that the wharf gave way from unsoundness and fell with the staging, the sugar and several of the boat’s hands, causing the loss of several lives, as well as of the sugar. We think the city, by charging and receiving the warfage-dues, assumed the obligation of providing a good and safe wharf for the landing of goods, and keeping it in repair, and that there was in this instance no such w-ant of care and prudence on the part of plaintiff’s agents as to relieve the city from liability for the loss. Such liability has been frequently recognized by this Court. See 5 A. 100, 504; 4 A. 440. The loss resulted from the fault of the defendant.
Judgment af&med with cost.